PER CURIAM.
Appellants seek reversal of a final judgment, entered pursuant to a jury verdict, in favor of appellees in an automobile negligence action instituted by appellants.
In one of their points on appeal, appellants contend that the trial court committed reversible error when it merely sustained an objection to certain of appellees’ counsel’s statements during closing argument to the jury. It is alleged that the trial court should have admonished the jurors to disregard the statements. In jury trials, the parties’ attorneys are accorded wide latitude in presenting their arguments to the jury. Jury arguments will not be considered grounds for a new trial unless they are highly prejudicial and inflammatory. An appellant must assume the heavy burden of showing inherent and actual prejudice, which cannot be inferred solely from an adverse verdict. Here, the trial court sustained the appellants’ objections to the statements complained of in the presence of the jury. We do not believe that appellants have adequately demonstrated prejudicial error in this regard.
We have examined appellants’ remaining point on appeal and find it to be without merit.
The record on appeal, briefs and oral arguments of the parties having been fully considered, it is our conclusion that appellants have failed to show reversible error, and the judgment appealed herein is accordingly Affirmed.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.